Citation Nr: 1529576	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches. 

2.  Entitlement to higher disability ratings for recurrent right shoulder dislocations, status post arthroscopic procedure, rated as 20 percent disabling prior November 2, 2007, temporarily rated as 100 percent disabling from November 2, 2007 to January 31, 2008, rated as 20 percent disabling from February 1, 2008 to February 13, 2011, rated as 40 percent disabling from February 14, 2011 to April 13, 2012, and rated as 20 percent disabling since April 14, 2012. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from June 2000 to September 2000, and served on active duty from March 2001 to March 2004, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a November 2013 rating decision, the RO in San Diego, California, assumed jurisdiction over the Veteran's appeal, and increased his disability rating for the right shoulder disability to 40 percent from February 14, 2011, to April 13, 2012.  

The Veteran also initiated an appeal with respect to the denial of entitlement to service connection for stomach problems; however, he specifically excluded this issue from his December 2013 substantive appeal (VA Form 9).  Cf. 38 C.F.R. § 20.302(b) (2014).  Therefore, this issue is not on appeal before the Board.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Evidence of record shows that the Veteran applied for VA vocational rehabilitation benefits in approximately June 2009 based on service-connected disability.  His vocational rehabilitation file is relevant to this appeal.

The Veteran has received regular VA treatment over the years; however, VA treatment records dated between October 2008 and August 2010 are not of record.  The November 2013 rating decision referenced a May 2012 orthopedic consultation where the Veteran was apparently described as not being a candidate for orthopedic surgery, however that report does not appear to be of record.  Additionally, a March 2014 VA treatment report noted that the Veteran was to be considered for reevaluation with an orthopedic surgeon for possible shoulder replacement.  VA orthopedic treatment records dated since that time are not of record.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A November 2009 VA report of examination of the Veteran's right shoulder noted that he experienced flare-ups of right shoulder disability.  The October 2013 VA examination report did not note flare-ups.  A new examination is warranted to clarify discrepancies between the two examination reports and to ensure that all limitation of right shoulder motion is properly addressed as required by precedent case law.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.3 (2014).

Finally, the Veteran's December 2013 VA Form 9 and the November 2014 IHP indicated an increase in severity of his service-connected migraine headaches since the October 2013 VA examination.  Remand for a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).


Accordingly, these claims are REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation file with his claims file.

2.  Obtain missing VA treatment records, to include records dated between October 2008 and August 2010, a May 2012 VA orthopedic consultation report, and orthopedic treatment records dated since January 2015, from indicated facilities. 

3.  Then, schedule the Veteran for a new VA orthopedic examination of his right shoulder.  The VA examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically address the following:

a)  Report the Veteran's ranges of right shoulder motion in degrees.

b)  Express, in terms of the degree of additional range-of-motion loss, limitation of function due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  If current flare-ups are not reported/found, reconcile this finding with prior evidence of flare-ups.

c)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the right shoulder. 

d)  Determine whether there is other impairment of the humerus, (i.e., loss of head, nonunion, fibrous union, malunion, recurrent dislocation) or of the clavicle or scapula (i.e., dislocation, nonunion, malunion) of the right arm.

The examiner must provide reasons for all opinions.  

4)  Schedule the Veteran for VA neurological examination for headaches.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should note the frequency and duration of prostrating migraine attacks and economic inadaptability due to such symptomatology.

The examiner must provide reasons for all opinions, addressing the medical evidence of record, and the Veteran's lay reports. 

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


